Title: To Benjamin Franklin from John Jay, 27 April 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir
Madrid 27 Ap. 1780
Your Favor of the 7th. Inst. together with a Duplicate of that of the 22d Feby last which I have never seen are come to hand, and give me all that Satisfaction which attends the Removal of Apprehensions of Neglect from those we regard & esteem.
I am much obliged by the Readiness with which my Bills were accepted, and am happy to find that the Reports respecting the fate of others, are as false as they have been injurious. At Martinico the Loan Office Bills sold at a considerable Discount, and indeed it was no easy matter to sell them at all. I shall take the earliest opportunity of setting them and others right about that matter.
On my Return from aranjues where I purpose to go tomorrow I shall transmit the Papers you mention with some others equally interesting. I can easily believe that your Difficulties have been great and various. They were often the subject of Conversation in America and I am sure your Friends as well as Country will rejoice in the late important Successes of your Negociations. The French Court by continuing steady & true to the Object of their treaty with us will obtain those wh. induced them to make it their Conduct towards us hitherto, has I confess attached me to the whole Nation in a Degree that I could not have thought my self capable of ten Years ago. In my Opinion Britain is to be conquered in America, and that it wd. be more for the Interest of her Enemies to confine their offensive Operations to that Point than enfeeble their Efforts by attention to many lesser Objects. Let america be supplied with Money Cloaths & Ammunition, and she will by expelling her Enemies & establishing her Independence do more essential Injury to those imperious Islanders than they have sustained for Centuries.
I have sent the Letters & Packets I brought for you from America to Mr. Joshua Johnson at Nantz by Mr. Boutillier a young Gent of that place and have desired Mr Johnson to send them to you by the first safe Conveyance.
What Aids this Court may be pleased to afford us is not yet ascertained— I hope they will be such as may be proportionate to the common Interest their Dignity and Our Wants— The Minister I am told is able and the King we know is honest. On this Ground I place much Dependence, for I can hardly suppose that either of them will omit embracing this golden opportunity of acquiring Glory to themselves, & Honor & advantage to their Nation by compleating the Division & Ruin of the british Empire, and that by Measures which will in so great a Degree conciliate the Affections as well as Esteem of America.
Mrs. Jay has enjoyed more Health within this fortnight than she has been blessed with for three months past— She presents her Respects to you and begs that your next Letter to me may enclose for her one of the best Prints of your Self which we are told have been published in France but are not yet to be had here— I believe there is no Man of your Age in Europe so much a Favourite with the Ladies.
I am Dear Sir with great Esteem & Regard Your most obedient Servant
JJ

P.S. I have not recd. the Letter to the Marquis DYranda, but have seen him & I given Mr. Carmichael an order on him for the Sum you mention—
His Excy Doct. Franklin

 
Notation in Jay’s hand: Dr. to Doctr. Franklin 27 Ap. 1780
